DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock (US 2008/0057809 A1).
Rock discloses a textile fabric comprising discrete coatings of hydrogel that exhibit expansion or contraction in the z-direction upon exposure to a change in relative humidity, sweat, or a combination thereof.  Rock abstract, ¶¶ 2, 6–8, Figs. 2B, 2C.  The textile fabric may comprise knit or woven fabrics that are used to make a garment.  Id. ¶¶ 5–6.  The hydrogel coatings may be on the outer-facing surface of the garment and affixed to the front torso area and in areas corresponding to high sweat production.  Id. ¶¶ 8, 25, Fig. 2A.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rock.
The hydrogel coatings used in Rock expand or contract in the z-direction in response to a change in relative humidity, sweat, or a combination thereof.  Rock abstract, ¶¶ 2, 6–8, Figs. 2B, 2C.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have affixed the hydrogel coatings to both the inner- and outer-facing surfaces of the Rock garment in order to improve air movement around the wearer.  See id. abstract, ¶¶ 5–6.
Rock fails to teach a percentage of the garment surface area that the discrete coatings cover, however,  the degree to which the surface of the garment is coated can be tailored to particular applications.  Rock ¶ 30.  Accordingly, the amount of surface area covered by the discrete coatings is a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed coating thickness, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Claim(s) 2, 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rock as applied to claims 1 and 13 above, and further in view of Conley (US 2008/0104738 A1).  Rock fails to teach a basis weight for the knit and woven textiles used to form a garment.
Conley teaches a water-resistant garment having regions of high moisture vapor transmission rates comprising a porous fabric layer, wherein the basis weight of the fabric layer ranges from 1–100 g/m2.  Conley abstract, ¶¶ 7, 15, 20.
It would have been obvious to one of ordinary skill in the art to have looked to Conley for guidance as to a suitable fabric basis weight when practicing the invention of Rock.  
Claim(s) 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rock as applied to claim 1 above, and further in view of Baron (US 2014/000004 A1).  Rock fails to teach hydrogel coatings affixed to a back torso area and side areas of the upper-body garment, and that the garment may be a sleeveless top.
Baron teaches an upper-body garment comprising a torso region with a front area, a back area, and a pair of sides, wherein the aforementioned areas of the garment exhibit increased air permeability when exposed to water to facilitate removal of perspiration.  Baron abstract, ¶ 3.  The upper-body garment may be a top with or without sleeves.  Id. ¶ 13. 
The ordinarily skilled artisan would have found it obvious to look to Baron for guidance as to where to position the hydrogel coatings corresponding to areas of high sweat production as set forth in Rock and suitable garment types for sweat mitigation.
Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rock as applied to claims 1 and 13 above, and further in view of Dorton (US 2020/0215786 A1).  Rock fails to teach the discrete overlay film structures comprising a thermoplastic polyester elastomer.
Dorton teaches the construction of selectively ventable insulation for use in garments.  Dorton abstract, ¶ 45.  The insulation comprises a substrate layer and a covering layer, wherein the covering layer comprises slit to allow for venting and the covering is made from thermoplastic polyester elastomer.  Id. abstract, ¶ 61.
It would have been obvious to have made the discrete coatings of Rock to comprise thermoplastic polyester elastomer because the elastomer facilitates selective venting, which will assist in the expansion or contraction of the discrete coatings.
Rock fails to teach a thickness of the discrete coatings, but the degree to which the surface of the garment is coated can be tailored to particular applications.  Rock ¶ 30.  Accordingly, the thickness of the discrete coatings is a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed coating thickness, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Claim 11 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rock as applied to claims 1 and 13 above, and further in view of Baschak (US 2017/0105466 A1).  Rock fails to teach the change in dimension in the z-direction is from about 0.8 cm to about 1.2 cm.
Baschak teaches an apparel item having an integrated duct system to promote airflow into and out of the apparel item.  Baschak abstract.  The duct has an opening in the z-direction of 0.5–2.5 cm.  Id. ¶ 61.
The ordinarily skilled artisan would have found it obvious to look to Baschak as to suitable opening distances in the z-direction in order to practice the invention of Rock.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786